. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE TO-T/A Tender Offer Statement in Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 5) QUILMES INDUSTRIAL (QUINSA) SOCIÉTÉ ANONYME (Name of Subject Company (issuer)) QUILMES INDUSTRIAL S.A. (Translation of Issuer’s Name into English) BEVERAGE ASSOCIATES HOLDING LTD.-OFFEROR COMPANHIA DE BEBIDAS DAS AMÉRICAS - AMBEV (Name of Filing Persons (identifying status as offeror, issuer or other person)) Class B Common Shares, without par valueAmerican Depositary Shares, each of which represents two (2) Class B Shares, withoutpar value, evidenced by American Depositary Receipts(Title of Class of Securities) 74838Y20 (CUSIP Number) Graham D. Staley Companhia de Bebidas das Américas-AmBev Rua Dr. Renato Paes de Barros, n° 1017, 4° andar 04530-001 São Paulo, SP Brazil (55-11) 2122-1428 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) Copy to: David Mercado, Esq. Cravath, Swaine & Moore LLP 825 Eighth Avenue New York, New York10019 (212) 474-1000 (Name, address and telephone number of person authorized to receive notices and communications on behalf of the bidder) Calculation of Filing Fee Transaction Valuation*(1) Amount of Filing Fee(2) $313,433,078.71 $33,537.34 * Set forth the amount on which the filing fee is calculated and state how it was determined (1) The transaction valuation is calculated by considering 6,872,480 Class A Shares and8,661,207 Class B Shares, which is the maximum number of shares of Quilmes Industrial (Quinsa), Société Anonyme,subject to the Offer, multiplied by the purchase price of $3.35 per Class A Share and $33.53 per Class B Share. (2) The fee, calculated in accordance with Rule 0-11(d) of the Securities Exchange Act of 1934, as amended, and the Fee Rate Advisory No.5 for fiscal year 2007, equals $107.00 per $1,000,000 of the transaction value, orU.S. $33,537.34. [ ] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: $33,537.34 Filing Parties: Companhia de Bebidas das Américas‑AmBev and Beverage Associates Holding Ltd. Form or Registration No.: Schedule TO-T and Schedule 13E-3 Date Filed: January 25, 2007 [ ] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third-party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [X] going-private transaction subject to Rule 13e-3. [X] amendment to Schedule 13D under Rule 13d-2. Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] - 2 - This Amendment No.5 to the Tender Offer Statement and Rule13E-3 Transaction Statement filed under cover of ScheduleTO (this “Amended Schedule TO”) amends and supplements the Tender Offer Statement and Rule13E-3 Transaction Statement filed under cover of ScheduleTO (the “ScheduleTO”) filed by Companhia de Bebidas das Américas-AmBev, a Brazilian corporation (“AmBev”) and Beverage Associates Holding Ltd., a Bahamas corporation and wholly-owned subsidiary of AmBev (the “Offeror”), on January 25, 2007. This ScheduleTO-T/A relates to the offer by Offeror to purchase any and all outstanding Class A Shares and Class B Shares (including Class B Shares held as American Depositary Shares (“ADSs”) of Quilmes Industrial (Quinsa), Société Anonyme, a Luxembourg company (“Quinsa” or the “Company”) upon the terms and subject to the conditions set forth in the Offer Document and in the related Letters of Transmittal attached to the Schedule TO as Exhibits (a)(1)(i), (a)(1)(ii) and (a)(1)(iii) (which, as amended or supplemented from time to time, together constitute the “Offer”), as amended by the Supplement dated April 3, 2007 (the “Supplement”). The information in the Offer Document and in the related Letters of Transmittal, including all schedules thereto, and in Schedule TO-C filed with the Commission on November 9, 2006, by AmBev and the Offeror, is hereby expressly incorporated by reference in response to all items of this ScheduleTO, including, without limitation, all of the information required by Schedule13E-3 that is not included in or covered by the items in ScheduleTO, except that such information is hereby amended and supplemented to the extent specifically provided herein. Except as specifically provided herein, this Amended Schedule TO does not modify any of the information previously reported on the Schedule TO and on the documents attached thereto. Capitalized terms defined in the Offer Document and used herein without definition shall have the meanings specified in the Offer Document. - 3 - ITEM 4 TERMS OF THE TRANSACTION On April 19, 2007, AmBev issued a press release announcing that the minimum tender condition of the Offer, which required that 3,939,387 Class B shares (including Class B shares held as ADSs) be validly tendered and not validly withdrawn, was not satisfied and as a result, the Offer expired and will be withdrawn without BAH purchasing any Class A shares or Class B shares (including Class B shares held as ADSs). All Class A shares and Class B shares (including Class B shares held as ADSs) that were tendered in the Offer will be returned promptly to the respective holders thereof without any action required on the part of the holders. A copy of the press release is filed hereto as Exhibit (a)(1)(xiii). ITEM 12 EXHIBITS Item12 of the Schedule TO is amended and supplemented by adding the following: (a)(1)(xiii) Press Release issued by AmBev on April 19, 2007 announcing the extension of the Offer. - 4 - Signature After reasonable inquiry and to the best of my knowledge and belief, we certify that the information set forth in this statement is true, complete and correct. Date: April 20, 2007 COMPANHIA DE BEBIDAS DAS AMÉRICAS‑AMBEV by /s/ Graham D. Staley Name: Graham D. Staley Title: Officer by /s/ Pedro de Abreu Mariani Name: Pedro de Abreu Mariani Title: Officer BEVERAGE ASSOCIATES HOLDING LTD. by /s/ Pedro de Abreu Mariani Name: Pedro de Abreu Mariani Title: Attorney-in-fact by /s/ Lucas Machado Lira Name: Lucas Machado Lira Title: Attorney-in-fact - 5 - EXHIBITS (a)(1)(xiii) Press Release issued by AmBev on April 19, 2007 announcing the extension of the Offer. - 6 -
